Citation Nr: 0718869	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-27 877	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk
INTRODUCTION

The veteran served on active duty in the military from March 
1965 until September 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
In May 2006, to support his claim, the veteran testified at a 
video conference hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.


FINDING OF FACT

Bilateral hearing loss has been diagnosed and medically 
attributed to the veteran's military service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the veteran's claim for service 
connection for bilateral hearing loss, in full, there is no 
need to discuss whether there has been compliance with the 
notice and duty to assist provisions of the VCAA because, 
even if there has not been, it is merely inconsequential and, 
therefore, at most harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).
As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 do 
not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's service medical records (SMRs) are unremarkable 
for any indication of hearing loss.  His DD Form 214 reveals 
his military occupational speciality (MOS) was a pilot.  At 
the May 2006 hearing, he said he served as a helicopter pilot 
and had a flight helmet with a built in headset.  He also 
said he was exposed to loud noise from the headset, the 
engines, and grenade and gun fire.  He claims that his 
hearing problems began as early as 1970 when he ruptured his 
right ear drum on his flight over to Vietnam.  (See 
transcript from hearing).  There is no record of a ruptured 
ear drum, however, in his SMRs. 

When the veteran was discharged in September 1978, he signed 
a statement of medical condition, which declared that since 
his last separation examination there had been no changes in 
his medical condition.  At the July 1978 physical examination 
given prior to his separation from service, he denied ear 
trouble or hearing loss, and the audiology test was within 
normal limits.   

According to the results of an October 2004 audiological 
examination, at 4000 Hertz (Hz) the veteran's hearing acuity 
was 45 decibels (db) in the right ear and at 50db in the left 
ear.  According to these results, he met the minimum 
threshold for a hearing disability under 38 C.F.R. § 3.385.  
The VA examiner stated, however, that while the veteran's 
tinnitus is service connected, his hearing loss is not.  

The report of a private audiological examination conducted by 
Dr. Sims in November 2005 also indicates the veteran's 
hearing loss met the minimum threshold standard under 38 
C.F.R. § 3.385.  In his report, Dr. Sims opined that both the 
veteran's tinnitus and hearing loss were noise induced.  This 
opinion was based on the fact that the veteran's hearing loss 
was predominately at high frequencies.  Dr. Sims further 
stated in his report that the only noise exposure in the 
veteran's history was engine, helicopter, and gunfire noise 
in Vietnam.  Dr. Sims also reported that it is not uncommon 
to have a progression of hearing loss even after leaving the 
noise exposure.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The VA examiner and Dr. Sims disagree as to whether the 
veteran's hearing loss is related to service.  Both have 
provided reasonable bases for their medical opinion.  The 
private physician's opinion, however, is especially probative 
because the underlying facts indicate the veteran was a 
helicopter pilot and was exposed to acoustic trauma during 
his military service.  He also has had no history of noise 
exposure since he was discharged.  In addition, the private 
physician explained that hearing loss often progresses over 
time and does not necessarily occur immediately following the 
noise exposure, which correlates to the facts in this case.  
Finally, Dr. Sims is an ear, nose, and throat doctor who has 
additional training and expertise in this field beyond the 
specialty of an audiologist.  

Overall, the Board finds that the evidence for and against 
granting the veteran's claim for service connection for 
bilateral hearing loss is at least evenly balanced (i.e., in 
relative equipoise).  The veteran will be given the benefit 
of the doubt and his claim granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See, too, Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


